department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org - organization name -xx - date address - address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests because you did not protest the proposed modification of your non-private foundation status and have indicated your agreement by signing the form_6018 on may 20xx it is further determined that you have not exhausted your available remedies for purposes of declaratory_judgment under sec_7428 of the code contributions to your organization are no longer deductible you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all the tax years thereafter in accordance with instructions of the return it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division s dearborn street mc chi room chicago illinois org address date date taxpayer_identification_number form tax_year s ended - person to contact 1d number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nan m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a name of taxpayer schedule no or exhibit letter year period ended explanation of items department of the treasury - internal_revenue_service org 20xx 20xx 20xx legend org - organization name state - state through bm co-15 - through companies xx - date address - address city - city county - county ra-1 through ra-9 - through ra ceo - ceo bm-1 through bm-4 - co-1 through whether or not this organization is operating exclusively for any charitable educational or scientific reason under sec_501 or for the private benefit of insiders issue organizational information facts the application the org ‘fund’ was incorporated under the nonprofit corporation statutes of the state of state on july 20xx the fund submitted a form_1023 application application_for recognition of exemption under sec_501 of the internal_revenue_code dated july 20xx the application was signed by ceo’ as ceo chief_executive_officer the application stated that the fund’s present and future activities were procure compile and sell criminal history reports solicit contributions and locate and evaluate candidates to receive grants e e e the application also stated we have commenced an aggressive campaign to resell reports procured from the co-1 which we procure at a cost of per there appears to be significant demand at the dollar_figure - price level we devote of our energies to this purpose sources of financial support in order of size were listed as follows e sale of criminal history reports kk k ' from 20xx to 20xx ceo was a primary shareholder in co-2 co-2 co-2 primary business activity was collecting criminal background reports for a plethora of businesses individuals or other interested parties this activity was conducted in the contiguous states of the usa ceo’s father bm-1 served on the board_of co-2 in june 20xx co-2 filed for chapter bankruptcy ra-1 was listed as one of the creditors holding the largest unsecured claims for co-2 in that filing notices of the bankruptcy filings were issued to co-4 ceo bm-1 and co-s along with many others exhibit a form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx e e contributions interest_income on october 20xx the tax law specialist specialist who reviewed the application submitted a letter to the fund requesting additional information the specialist informed the fund that the activity of buying and selling criminal history reports did not have an exempt_purpose the specialist further questioned the activity the composition of the board the incomplete articles of incorporation and the legitimacy of the bylaws the fund was required to respond to the follow-up letter by october 20xx in or around november 20xx the fund engaged the legal services of ra-2 of co-6 to respond to the specialist’s follow-up letter on february 20xx ra-2 officially responded to the specialist’s letter ra-2 made the following statements in his response first ceo ceo is the son of bm-2 bm-2 although ceo signed the original form_1023 bm-2 is the driving force behind the organization and will continue to be involved with the fund whereas ceo will not bm-2 asked ceo to complete the form_1023 second and more importantly the charitable purpose of the fund will be to make the fund will not purchase or sell grants to charities that benefit children in state criminal history reports instead as one means among others of raising funds from which to make grants to children’s charities the fund will perform a service for for- profit enterprises that do sell criminal history reports the fund will charge a fee for performing that service the service involves obtaining criminal history records over the internet such work will be performed solely emphasis added by volunteers and at no time will such volunteer or any director or officer of the fund receive any compensation direct or indirect as a result of the performance of such service this information gathering service performed by the fund is not directly related to the charitable activities of the fund rather it is only a means to raise funds for the charitable activities of the fund because all work involved in carrying out such activity will be performed by volunteers without compensation such activity will not be an unrelated_trade_or_business within the meaning of sec_513 in addition to addressing the activity of the fund the following items were changed department of the treasury - internal_revenue_service form 886-a rev page -2- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org schedule no or exhibit letter year period ended 20xx 20xx 20xx e the board was changed to include bm-2 bm-3 and bm-4 articles of incorporation were amended to include a purpose clause political prohibition clause private benefit and inurement clause and the dissolution and new bylaws were adopted a copy of the february 20xx letter was issued to bm-2 on february 20xx the specialist issued a second letter to the fund the specialist e e e requested a list of all expenses required to operate the organization for 20xx 20xx and 20xx asked for clarification on the cost of criminal reports where the application stated that cost was - dollar_figure and the 20xx letter said dollar_figure asked for a clear explanation about whether criminal history reports will be aggressively sold as stated in the application where the 20xx letter said that reports are not purchased and sold wanted documentation and information regarding the fee charged to for-profit businesses and why a company would pay the fund to do work it can do itself wanted to know how grants are awarded if all of the reports are not sold requested citation of any court cases or rulings supporting its request for exemption and inquired about the facilities where activities are conducted facility owner any leasing arrangements and shared costs the fund via ra-2 responded to the specialist’s request on march 20xx in that response it stated org fund provides this service for criminal background reporting companies solely as a means to raise money to make grants for other children’s charities after x kk bm-4 was the wife of ceo when the organization was created and during the 20xx examination year bm-4 ceo and bm-2 are all related by marriage or birth form 886-a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org schedule no or exhibit letter year period ended 20xx 20xx 20xx obtaining it sec_501 determination_letter fund will also begin soliciting grants from foundations and individuals for its grant making purposes ra-2 provided more details on how orders for criminal histories are requested from the co-1 co-1 for for-profit companies and how the fund handles the request and how much it receives as a result of the process he provided expense information for the years requested and stated that all of the data gathering activities are conducted from the personal_residence of bm-2 at address in city state without any charges for rent or other costs to the fund bm-2 was a carbon copy cc recipient of the february 20xx correspondence about the bylaws the bylaws that were originally submitted and later revised gave the indication that regular special and annual meetings would be conducted officers had specific duties and would be elected by the board and other business matters would be conducted in the public interest when was exempt status granted based upon the information supplied in the application an advanced ruling of exemption was granted to the fund on april 20xx under internal_revenue_code sec_501 as other than a private_foundation under sec_509 the advanced ruling period commenced on july 20xx and expired on december 20xx the examination what was reported on the form_990 an examination was initiated on the fund’s 20xx form_990 return in 20xx the organization reported the following items as revenue and expenses total revenue total expenses because the fund operated on a cash_basis the return was prepared from a spreadsheet which was prepared by bm-2 which reported the deposits and withdrawals listed on the fund’s lone co-7 co-7 checking account -xxxx- associated with this account was a co-7 check card -xxxx-xxxx- that was linked to any other debit or credit activity form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit letter year period ended 20xx 20xx 20xx all of the revenue reported was classified as contributions on part i line summary and part viii line 1f statement of revenue the form_990 schedule a part i item reason for public charity status was checked stating that the organization normally receives more than of its support from contributions membership fees and gross_receipts related to its exempt activity - subject_to exceptions and no more than of its support from gross_investment_income and unrelated_business_taxable_income less sec_511 tax from businesses acquired by the organization after june 19xx the public support schedules listed under part ii and part iii of schedule a were left completely blank additionally schedule b - schedule of contributors was also left blank expenses were classified as grants to other organizations dollar_figure and other expenses dollar_figure the spreadsheet was used by bm-2 to prepare the form_990 return the return was signed by bm-2 on 20xx as the fund’s president review of the bank statements showed that the organization actually received the following amounts total deposits dollar_figure total withdrawals dollar_figure the dollar_figure deposits included a dollar_figure refund of an insufficient funds charge nsf what was the activity the only income generating activity was derived from reimbursements from a for-profit business for the cost of background checks that were acquired from the co-1 co-1 criminal history report database about co-1 co-1 serves as the central repository for all criminal records in state and provides detailed in- state criminal history reports reports criminal history record screenings cost dollar_figure per search and can be accessed via the internet or by completing a record check form form 886-a crev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx tax-exempt organizations are granted access to the co-1 database through the assignment of a user identification_number id and password the organization that is assigned the id and password can secure reports for dollar_figure per search password related requests are required to be secured through the internet co-1 also requires the recipient organization to operate within the state of state id’s and passwords are not transferrable the fund was granted access to the database in 20xx when it was assigned its initial user id and password it maintained access in 20xx but was re-issued another id and password when co-1 upgraded its systems both id’s and passwords were issued and assigned to bm-2 who was the president of the fund from 20xx through part of 20xx exhibit b how was co-i paid from january to early july of 20xx anytime the id and password was used to request a report the cost of that report would be invoiced by co-1 on a monthly basis thus reports generated in january would be invoiced and due in february the invoice would only reflect the total dollar amount of all history reports that were pulled in a prior month the fund had copies of invoices but did not maintain or provide records supporting any itemized request from early july 20xx and thereafter co-1 changed its billing policy and started withdrawing the cost of any report directly from the fund’s co-7 checking account via the co-7 check card -xxxx-xxxx- in several instances the id and password were not used and the fund was charged dollar_figure for that report nevertheless the bank statement would list every dollar_figure or dollar_figure charge made during the month where did the revenue come from in 20xx the fund’s bank statements showed that of amounts reported as contributions were directly deposited from a single source xxxx-xxxx that lone source was a co-7 business checking account that was owned by co-8 co-8 co-8 is the for-profit 1120-s corporation owned by then president bm-2 and his wife ra-3 co-8’s primary business activity is consulting bm-2 and ra-3 are the signatories on the co-7 account and the sole shareholders of co-8 exhibit c roughly once or twice a month a direct deposit from co-8’s account xxxx-xxxx- would be made into the checking account of the fund the payments were supposed to be reimbursements of the cost for each history report secured plus an additional dollar_figure user_fee per search form 886-a crev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx in 20xx co-8 directly deposited dollar_figure in the account of the fund the fund did not provide any documentation that supported that all charges made to its account by co-1 were reimbursed by co-8 and such reimbursement included the additional dollar_figure user_fee in years prior to 20xx co-8 had issued the fund a form_1099 miscellaneous in the amounts that were reimbursed for the history reports the form_1099 nearly matched or was exactly the same amount reported as contribution income on the fund’s form_990 return for the same years that co-8 issued a form_1099 miscellaneous to the fund it reported very similar amounts as cost_of_goods_sold on its filed form 1120-s see below 20xx 20xx 20xx exhibit form_1099 from co-8 form_990 of the fund form 1120-s cgs for co-8 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sdollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure d e no forms were issued by co-8 to the fund in 20xx or anytime thereafter from 20xx to 20xx when co-8 paid to of the fund’s income its cost_of_goods_sold was noted as follows 20xx 20xx exhibit form_990 form 1120-s cgs f per a verbal response to inquiries made in information_document_request idr - business relationships bm-2 had stated that he had no related business transactions with the fund ra-4 representative stated that co-2 co-2 deposits funds into the organization’s account how was the money spent in 20xx the fund paid dollar_figuredollar_figure a total of checks to co-1 totaling dollar_figuredollar_figure and had dollar_figuredollar_figure directly withdrawn from its checking account for big_number criminal reports of that total big_number were paid for at a cost of dollar_figure each and were paid for at a cost of dollar_figure each expenses paid to co-1 represented of total costs exhibit g form 886-ackev department of the treasury - internal_revenue_service page -7- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit letter year period ended 20xx 20xx 20xx monies in excess of the cost of paying for criminal history reports were used to issue grants to other charitable organizations the fund had no written grant making procedures grants to other organizations totaled dollar_figure in 20xx and represented roughly of total operations who was the governing body in 20xx the return listed the following individuals as officers directors ra-5 ra-6 ceo bm-2 however bm-2 managed all financial and operational decisions alone the board has never had any meetings ceo paid all of the bills prepared and signed all of the form_990 returns since inception was the lone signatory on the fund’s accounts and was responsible for all receipts of monies into the fund’s account the representative ra-4 stated that meetings were not necessary because their only transactions was making grants ’ what changes happened for 20xx on january 20xx a registration_statement was filed with the state secretary of state division of public_charities the statement was filed to change the name of the registered agent and chief financial officer cfo as well as the mailing address of the fund for 20xx and thereafter the new registered agent cfo was changed to ra-2 the new address of the fund was address city state the new address was actually a post office box in addition to the registered agent and address change the fund acquired a new board_of directors the new board had addresses residing in city city and city state as well as city state the registration_statement was signed by ra-2 as chief_executive_officer on xx and as chief financial officer on xx ra-2 legally resides in city state exhibit h who was the governing body in 20xx form 886-a crev department of the treasury - internal_revenue_service page -8- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit letter year period ended 20xx 20xx 20xx ra-2 stated that he assumed leadership of the fund at the end of november 20xx or early december 20xx the 20xx return listed the following individuals as board members ra-2 ra-7 ra-8 ra-9 according to ra-2 the other board members were placed_in_service on january 20xx they became a part of the board because he asked them if they wanted to be on the board_of a charity they were specifically requested because they were his friends ra-2 also stated that none of the listed members performed any specific duties as per the fund’s bylaws the fund did not provide copies of any meeting minutes because it had not conducted any board meetings during 20xx or anytime thereafter where did the money come from in 20xx the fund continued to conduct the same activity and operate on a cash_basis therefore income and expenses were reported from the bank statements the 20xx form_990 reported the following items as revenue and expenses related to its activity total revenue total expenses the bank accounts showed that the fund received direct deposits from four different co-7 accounts noted as follows co-7 acct ending w co-7 acct ending w co-7 acct ending w xk k k from 20xx to 20xx ra-2 derived form_w-2 wages from co-2 co-2 had a state address in 20xx his form_w-2 was issued by co-9 co-2 is one of the subsidiaries exhibit i during 20xx co-2 filed for chapter bankruptcy form 886-a crev department of the treasury - internal_revenue_service page -9- form_8 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx co-7 acct ending w total 20xx bank_deposits the co-7 account ending with was the business checking account of co-8 co-8 is the s business of bm-2 and ra-3 the co-7 accounts ending with and were the personal checking accounts of bm-2 no information was secured for the account ending in exhibit j of the dollar_figuredollar_figure deposited dollar_figuredollar_figure or was received from bm-2 either directly or indirectly as reimbursements for the cost of history reports that had been charged to the fund all of this revenue was reported as contribution income how was the money spent in 20xx of the total expenses reported dollar_figure the fund disbursed via direct debit dollar_figure to co-1 for criminal reports exhibit k reports cost the fund dollar_figure each and were paid for at dollar_figure each this expense activity was approximately of total operating costs monies in excess of the cost of paying for criminal history reports were used to issue grants to other charitable organizations or minor bank charges grants paid to other organizations totaled dollar_figure and reflected of total operating costs who prepared the return the 20xx form_990 return was prepared by co-10 which is located in city state it was signed by ra-2 as president on may 20xx what happened in 20xx ra-2 assumed control of the fund late november or early december 20xx on or about december 20xx ra-2 opened another co-7 business checking account -xxxx- in the name of fund with a slight variation in the name the address for this additional account was the same as that which was referenced in the january 20xx registration_statement associated with this account was another check card -xxxx-xxxx- the second account was initially funded with a dollar_figure transfer from the original co-7 account-xxxx- ra-2 was the only signatory on this account during 20xx the fund’s id password which had been previously assigned to bm-2 and bank card was still being used to pull reports from co-1’s database around march 20xx co- form 886-a cev department of the treasury - internal_revenue_service page -10- form_8 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx charged the fund for searches that caused the xxxx-xxxx- account to become overdrawn resulting in additional fees and interest being charged for uncollected accounts ra-2 filed claims with the co-7 stating that co-1 had doubled tripled or quadrupled charges for the same search as a result of that claim co-1 refunded a portion of the charges and overdraft fees however in or around march april 20xx co-1 discontinued the fund’s id and password granting access to its database at the reduced dollar_figure cost criminal report search activity came to a virtual cessation thereafter in or around 20xx ra-2 opened a third co-7 co-11 account -xxxx- this account had the same address as the prior two accounts there was no check card associated with this account the account was initially funded from a dollar_figure atm transfer from an account located in county of city state that transfer was returned nsf within the same week a second deposit of dollar_figure was made on 20xx from an account in the same county ra-2 was the lone signatory on this account ra-2 did not provide any documentation identifying the depositor and claimed ignorance to the source of those deposits what was reported on the 20xx form_9902 the 20xx form_990 return was prepared by co-10 co-10 which is located in city state co-10 was appointed by ra-2 to prepare the return the return showed the following amounts as revenue and expenses total revenue total expenses ra-2 signed the return as ceo june 20xx where did the money come from because the fund did not provide a general ledger or return workpapers revenue was not accurately verified nevertheless the bank statements of the three co-7 accounts showed deposits from several different sources as noted below type description amount total income co-7 acct ending w income co-7 acct ending w form 886-a crev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx income unidentified deposit income deposit from state atm income transfer from county acct income wire transfer from bm-2 non- other credit adjustments from co-1 non- income income interbank transfer from total 20xx bank_deposits nsf atm deposit income non- of the dollar_figuredollar_figure deposited dollar_figuredollar_figure was deemed to be income of that dollar_figuredollar_figure dollar_figuredollar_figure or was received from co-7 accounts ending with and those two accounts were the business checking accounts of co- co-12 exhibit l co-12 is one of several for-profit businesses of ra-2 exhibit m the deposits of co-12 represent partial reimbursement for the cost of history reports that were withdrawn or incurred during the year the dollar_figure wire transfer was stated to be a loan from bm-2 and his son ceo the wire transfer came directly from bm-2 on 20xx the loan was intended to cover the cost of history reports that resulted in a significant deficiency in the fund’s xxxx-xxxx- account the fund provided no supporting loan documents or any written items supporting the loan classification exhibit n co-8 form 1120-s return for 20xx reported a bad_debt of dollar_figure the resulting net_loss was carried over to bm-2 and ra-3’s form_1040 return exhibit o the remaining dollar_figure included an dollar_figure atm deposit from city state a dollar_figure atm deposit from city state a dollar_figure transfer from an account in county county which is also in city state and an kk ok co-5 co-12 was created as a state profit corporation on october 20xx bm-1 was the registered agent and listed president the corporation’s principal business address was address city state co-12 has only filed on form_1120 for the year ending 20xx as of 20xx co-12 has been administratively dissolved by the state of state for failing to file its annual report form 886-a cev department of the treasury - internal_revenue_service page -12- form_8 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx unidentified deposit of dollar_figure the specific source of the atm deposits or transfers was stated to be from a business account of ra-2 nevertheless all revenue reported was classified as contribution income how was the money spent in 20xx of the total bank disbursements of dollar_figure rounding only dollar_figure was deemed to be direct expenses related to business operations the fund paid dollar_figure to co-1 for big_number reports this expense represents approximately of total operating costs however from the dollar_figuredollar_figure that was originally deposited in the fund’s xxxx-xxxx- account from co-12 dollar_figure rounding was transferred back into co-12’s two business checking accounts in response to an email inquiry on october 20xx the representative stated as you know there was an issue wherein the co-1 co-1 drafted org's account for charges that org did not agree with those charges drained org's bank account bm-2 was afraid it would happen again so he transferred dollar_figure to an account he controlled and then purchased a cashier’s check for dollar_figure and gave it to the co-1 a copy of the cashier’s check is attached exhibit p the documentation that was provided to support the transfers back to co-12 was a copy of a dollar_figure cashier’s check the cashier’s check was written on 20xx and was drawn from one of co-12’s account the cashier’s check written by co-12 to the co-13 foundation was never reported on co-13’s 20xx form pf return exhibit q additionally dollar_figure was withdrawn from the co-7 account -xxxx- using the check card -xxxxx- xxxx- per an email response to information_document_request idr 004a item it was stated ra-2 was the only person that had a debit card the fund did not have a copy of the withdrawal slip an invoice or any other information that supported the business_purpose of this withdrawal xk kk gross disbursements less non-income items or dollar_figure - dollar_figure co-13 is a recognized c private_foundation it was created in january 19xx under the nonprofit laws of the state of state its present business address is address city that address is the bm-1 private residence the foundation filed a form_990-pf for 20xx the return bore a signature bearing ra-3 s name she is listed as the treasurer of the foundation for 20xx the 990pf return only reported dollar_figure as dividend and interest_income the cashier’s check written by co-s to the foundation on 20xx was not reported on co-13’s 20xx form pf return form 886-a cev department of the treasury - internal_revenue_service page -13- form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx along with the direct debits and atm withdrawals a check for dollar_figure from the fund’s co-7 account -xxxx- and a check for dollar_figure from the fund’s co-7 account -xxxx- were withdrawn the fund did not have copies of cancelled checks invoices or any other documentation supporting the exempt_purpose of these withdrawals per an email response to information_document_request idr 004a item it was stated we do not have the cancelled check copies you requested the balance of the expenses included total payments of dollar_figure for co-14 or co-15 dollar_figure interest charged on uncollected accounts and a total of dollar_figure in bank fees for nsf or overdrawn accounts as aresult dollar_figure or of total operating costs was disbursed without documentation supporting an exempt business_purpose from one or more of the fund’s three accounts see below description amount total transfers back to co-12 accts atm withdrawals check withdrawals check card charges for co- co-15 total law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes form 886-a rev department of the treasury - internal_revenue_service page -14- form_8 a name of taxpayer schedule no or exhibit letter year period ended explanation of items department of the treasury - internal_revenue_service org 20xx 20xx 20xx sec_1_501_c_3_-1 ii of the regulations provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides the term charitable is used in sec_501 c of the code in its generally accepted legal sense and includes the promotion of education primary purpose substantial nonexempt purpose in 326_us_279 66_sct_112 90_led_67 c b the united_states supreme court stated that the presence of a single exemption regardless of the number or importance of truly non-exempt purpose if substantial in nature will destroy the exempt purposes in making the appropriate analysis it is necessary to focus on the purpose rather than the nature of the organization's activities 71_tc_1067 70_tc_352 41_tc_719 see 263_us_578 44_sct_204 68_led_458 t d 69_tc_957 an organization whose activities constitute a trade_or_business or generate a profit may still be exempt provided that those activities accomplish an exempt_purpose sec c -1 e income_tax regs b s w group inc v commissioner supra compare 244_f2d_803 9th cir with 216_fsupp_500 d n j however in 950_f2d_365 7th cir 19xx affg tcmemo_1990_484 an organization's purposes may be inferred from its manner of operations its activities provide a useful indicia of the organization's purpose or purposes in b s w group inc v commissioner 70_tc_358 the court states that factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose kj's fund raisers v commissioner t c memo 19xx-424 aff'd 166_f3d_1200 2nd cir 19xx petitioner also operated for the substantial private benefit of kj's place and its owners form 886-a rev department of the treasury - internal_revenue_service page -15- form_886 a name of taxpayer explanation of items schedule no ot exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx a substantial nonexempt purpose thus characterizes its operation disqualifying it from exemption under sec_501 and sec_501 citing better business bureau v united_states u s pincite copyright clearance center inc v commissioner t c pincite in 765_f2d_1387 9th cir affg tcmemo_1984_349 the court noted that church by mail inc ‘church’ paid twentieth century advertising agency ‘twentieth’ for services provided twentieth was owned and controlled by the two individuals who ran church the tax_court had found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers in addressing whether church operated for a substantial non-exempt purpose the 9th circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church est of hawaii v commissioner t c pincite see also 743_f2d_148 3d cir courts must look to all objective indicia from which a corporate actor's intent may be discerned 666_f2d_1096 7th cir cert_denied 456_us_983 72_led_861 102_sct_2257 it is necessary and proper for the i r s to survey all of the activities of an organization to determine whether a non-exempt purpose is furthered in 92_tc_1053 -1066 the court stated that when an organization operates for the benefit of private interests organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should the organization be shown to benefit private interests it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 d ii prevent the organization from operating primarily for exempt purposes absent a showing that no more than insubstantial part of its activities further private interests or any other nonexempt purposes this nonexempt purpose will the in housing pioneers v commissioner t c memo 65_tcm_2191 xx aff'd 49_f3d_1395 9th cir 19xx amended 58_f3d_401 9th cir housing pioneers the tax_court concluded that an organization did not qualify as a sec_501 c organization the organization could describe only a vague charitable function of surveying tenant needs department of the treasury - internal_revenue_service form 886-a rev page -16- form_886 a name of taxpayet explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx inurement and private benefit in 92_tc_1053 the court addressed the operational_test and illuminates the difference between private benefit derived by private interests where such private benefit is adverse to exemption under sec_501 c from inurement derived by insiders which also is adverse to exemption under sec_501 c it states _ to establish that it operates primarily in activities which accomplish exempt purposes petitioner must establish that no more than an insubstantial part of its activities does not further an exempt_purpose sec_1 c -1 c income_tax regs the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes 326_us_279 66s ct 90_led_67 c b 79_tc_793 _ we have consistently recognized that while the prohibitions against private_inurement and private benefits share common and often overlapping elements 83_tc_20 75_tc_337 n 19xx the two are distinct requirements which must independently be satisfied 82_tc_973 commissioner t c pincite nonetheless we have often observed that the prohibition against private_inurement of net_earnings appears redundant since the inurement of earnings to an interested person or insider would constitute the conferral of a benefit inconsistent with operating exclusively for an exempt_purpose 73_tc_196 n affd in an unpublished opinion 631_f2d_736 7th cir see also sec_1_501_c_3_-1 income_tax regs in other words when an organization permits its net_earnings to inure to the benefit of a private_shareholder_or_individual it transgresses the private_inurement prohibition and operates for a nonexempt private purpose aid to artisans inc v _ the absence of private_inurement of earnings to the benefit of a private_shareholder_or_individual does not however establish that the organization is operated exclusively for exempt purposes therefore while the private_inurement prohibition may arguably be subsumed within the private benefit analysis of the operational_test the reverse is not true accordingly when the court concludes that no prohibited inurement of earnings exists it cannot stop there but must inquire further and determine whether a prohibited private benefit is conferred see aid to artisans inc v commissioner t c pincite 78_tc_280 department of the treasury - internal_revenue_service form 886-arev page -17- form_886 a name of taxpayet explanation of items department of the treasury - internal_revenue_service schedule no or exhibit letter year period ended org 20xx 20xx 20xx in 75_tc_127 the court in examining the compensation arrangement of an insider noted that it is an established principle that the organization is entitled to pay reasonable_compensation to an insider but the burden of establishing the reasonableness of the compensation fell upon the organization in 412_f2d_1197 ct_cl ct ci cert den 397_us_1009 90's ct 25_led_422 the court determined that the different arrangements between the organization and its founder such as payment of ten percent or gross revenues lending of money to him and his family payment of expenses on their behalf rental of property at inflated prices resulted in inurement the court rejected the reasonable_compensation defense it stated if in fact a loan or other payment in addition to salary is a disguised distribution or benefit from the net_earnings the character of the payment is not changed by the fact that the recipient's salary if increased by the amount of the distribution or benefit would still have been reasonable sec_4958 of the code effective date was added to the internal revenue the intermediate sanction regime was enacted in order to provide a less drastic code by the taxpayer bill of right sec_2 bill in p l enacted july 19xx in caracci v commissioner t c no the court noted with the enactment of sec_4958 however the issue whether the tax-exempt status of tax-exempt entities should be revoked now must be considered in the context of the ‘intermediate sanction’ provisions deterrent to the misuse of a charity than revocation of that charity's exempt status the legislative_history explains that 'the intermediate_sanctions for 'excess benefit transactions’ may be imposed by the irs in lieu of or in addition to revocation of an organization's tax-exempt status ’ h rept supra pincite 19xx-3 c b pincite a footnote to this statement explains 'in general the intermediate_sanctions are the sole sanction imposed in those cases in which the excess_benefit does not rise to a level where it calls into question whether on the whole the organization functions as a charitable or other tax-exempt organization’ id n 19xx-3 cb pincite although the imposition of sec_4958 excise_taxes as a result of an excess_benefit_transaction does not preclude revocation of the organization's tax-exempt status the legislative_history indicates that both a revocation and the imposition of intermediate_sanctions will be an unusual case emphasis added net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries 202_f2d_633 7th cir -- reports and surveys furnished to members 182_f2d_551 6th cir -- service to members 135_f2d_371 7th cir cert_denied form 886-a crev department of the treasury - internal_revenue_service page -18- form_886 a name of taxpayer explanation of items schedule no ot exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx u s 64_sct_63 88_led_450 -- reports and studies furnished 222_fsupp_151 e d wash -- goods services and refreshments given that the benefit conveyed may be relatively small does not change the basic fact of inurement spokane motorcycle club v united_states supra in 71_tc_1067 aff'd in unpublished opinion 647_f2d_170 9th cir est of hawaii several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for-profit purposes the fact that amounts paid to the for-profit organizations under the contracts were reasonable did not affect the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 insider in defining who is an insider the court in 165_f3d_1173 7th cir stated the term any private_shareholder_or_individual in the inurement clause of sec_501 of the internal_revenue_code has been interpreted to mean an insider of the charity 893_f2d_529 2d cir church of scientology v commissioner supra f 2d pincite- 765_f2d_1387 9th cir 92_tc_1053 a charity is not to siphon its earnings to its founder or the members of its board or their families or anyone else fairly to be described as an insider that is as the equivalent of an owner or manager the test is functional it looks to the reality of control rather than to the insider's place in a formal table of organization the insider could be a mere employee -- or even a nominal outsider such as a physician with hospital privileges in a charitable hospital 505_f2d_1068 6th cir books_and_records internal_revenue_code code sec_7602 provides the authority to examine any books papers records or other data which may be relevant or material for the purpose of ascertaining the correctness of any return regulation sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional form 886-a crev department of the treasury - internal_revenue_service page -19- form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code sec_6001 of the code provides notice or regulation requiring records statements and special returns provides in part every person shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe regs c -1 d gi provides that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests income_tax regulation regulation sec_1_274-5 addresses the substantiation requirements with respect to the business_purpose of an expense if the substantiation requirements are not met no deduction is allowed with respect to that expense regulation sec_1_274-5t b identifies the elements that the taxpayer must substantiate with respect to the expenditure i amount ii time and place of travel entertainment amusement recreation or use of the facility or property iii business_purpose and iv the business relationship to the taxpayer of each person entertained using the facility or property or receiving the gift sec_1_274-5t notes that a taxpayer must substantiate each element of expenditure by adequate_records or by sufficient evidence corroborating taxpayer's own statement sec_274 contemplates that a taxpayer will maintain and produce such substantiation as will constitute clear proof of an expenditure referred to in sec_274 it states that a record of the elements of expenditure made at or near the time of expenditure supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall it states that the corroborative evidence required to support a statement not made at or near the time of the expenditure must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure supported by sufficient documentary_evidence it states that to obtain a deduction for travel etc a taxpayer must substantiate each element of the expenditure taxpayer's position department of the treasury - internal_revenue_service form 886-a crev page -20- form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx the taxpayer has not formally advocated a position however the representative has stated that the organization did everything that they said they were going to do in their original application consequently they are not in agreement with the proposed revocation government's argument the internal_revenue_service has long recognized an organization as exempt from federal_income_tax when it has been duly organized under current state law as such and continues to operate exclusively for charitable educational and other exempt purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 and related regulations however when an organization is created that provides an insubstantial benefit to the public in comparison to the benefit gained by insiders then that organization has not merited exemption or has ceased to operate as exempt when the org fund submitted its original form_1023 application it did say that it was going to solicit criminal history reports from co-1 sell them to for-profit entities and make grants to other charitable organizations what the application failed to disclose was that the for- profit entities were the personal businesses of then ceo and bm-2 and later ra-2 ceo and bm-2 and later ra-2 were key insiders prior to the creation of the fund ceo was a shareholder in the for-profit business co-2 co-2 and remained a shareholder in 20xx when co-2 filed for bankruptcy co-2 primary business activity was pulling criminal history state was only one of those states reports for various employers throughout the united_states where these types of reports could be secured at a rate significantly lower than fair_market_value but in order to benefit from a low cost inventory_item an exempt_organization would have had to been created co-8 the 1120-s corporation of bm-2 and ra-3 was also in existence at the time the application was submitted even though its business code indicates that it is a consulting business pulling history reports became a key part of that business as it reported that cost as its cost_of_goods_sold in 20xx through 20xx thus both bm-2 and ceo were very much aware of the pecuniary profits that could be derived from creating a tax-exempt_organization within the state of state department of the treasury - internal_revenue_service form 886-a crev page -21- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit letter year period ended 20xx 20xx 20xx to effectively pull off the scheme ceo and bm-2 had to paint an illusion that the primary purpose of the fund was going to be charitable through the issuance of grants to children’s organizations in state and state thus submissions to the application claimed that criminal history reports were only one of the fundraising vehicles used solely as a means to raise money to make grants for other children’s charities what became apparent through the examination was that getting reimbursements for criminal reports was the only income generating activity since creation and issuing grants to other charities was only a by product of the real purpose of creating the organization however in the application stage the plan was almost derailed when the tax law specialist began seriously questioning the activity and the intentions of ceo and bm-2 it was at that time that a representative was hired who in subsequent submissions to the application carefully modified language made changes to organizational documents and tried to lend some credibility that the grant making activity was the fund’s primary purpose once exemption was granted criminal history reports could now be obtained at dollar_figure per search using the exempt_organization as its purchasing conduit to complete this process the final step was to file an application with co-1 indicating that it was officially tax-exempt this filed application provided the fund a user id and password which were assigned to bm-2 now criminal history reports could be sold at a higher rate to a requester and substantial profits could be generated this continued until the leadership roles changed in the latter part of november or early december of 20xx when ra-2 became president co-1 never assigned the id or password to ra-2 the information was given to him as if in selling a business by bm-2 to keep the ruse going that the fund was a legitimate charitable_organization operated under state’s nonprofit laws a post office box was set up by ra-2 with a city state address for any and all correspondence consequently business could continue as usual co-1 would be none the wiser in knowing that the fund was now a foreign organization operating within its borders who were the primary beneficiaries the real beneficiaries of the creation of the fund were ceo through co-2 bm-2 through co- and later ra-2 through co-12 and co-2 while the fund never produced any income sharing agreements that might have existed between co-2 or co-8 it is likely that some type of arrangement did indeed exist in the earlier years of operation ra-2 was an employee of co-2 department of the treasury - internal_revenue_service page -22- form 886-a cev form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx during that time until he became president and co-8 reported its reimbursements to the fund as cost_of_goods_sold nevertheless in 20xx the fund paid for big_number background checks for a total cost of dollar_figuredollar_figure big_number were paid for at the dollar_figure rate and were paid for at the dollar_figure rate the fund received dollar_figure from the for-profit business of bm-2 via co-8 if co-8 had paid for all big_number of the background checks at the rate of dollar_figure each it would have paid dollar_figure to co-1 in 20xx instead co-8 benefited from the use of the fund’s exempt status in its ability to acquire the reports at a lower rate to the tune of dollar_figure see below total of background checks paid for dollar_figure in 20xx cee big_number cost of background checks to for-profit entities co-8 interim cost of background checks to for-profit entities plus background checks paid for dollar_figure each total cost of background checks to a for-profit entity less amount reimbursed to the eo 0eceeeecenetesssereneeeesanes net benefit to past current presidents the selling of report activity reflects of verified gross_income and of verified gross expenses any charitable_contributions made in 20xx only constituted of total operations in 20xx the fund paid for big_number background checks for a total cost of dollar_figure big_number were paid for at the dollar_figure rate and were paid for at the dollar_figure rate the fund received dollar_figuredollar_figure from the for-profit business of bm-2 via co-8 if co-8 had paid for all big_number of the background checks at the rate of dollar_figure each it would have paid dollar_figure to co-1 in 20xx instead co-8 benefited from the use of the fund’s exempt status in its ability to acquire the reports at a lower rate to the tune of dollar_figure see below total of background checks paid for dollar_figure in 20xx cost of background checks for for-profit entities co-8 interim cost of background checks to for-profit entities plus background checks paid for dollar_figure each total cost of background checks for-profit entities less amount reimbursed to the eo cccccccecceceeeeeeeteeeeees net benefit to past current presidents ee page -23- form 886-a rev department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no ot exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx the selling of report activity reflects of gross_income and of gross expenses any charitable_contributions made in 20xx only constituted of total operations in 20xx the fund paid for big_number background checks for a total cost of dollar_figure all of the reports were paid for at the dollar_figure rate the fund received a netted reimbursement of dollar_figure dollar_figuredollar_figure from the for- profit business of ra-2 via co-12 if co-12 had paid for all big_number of the background checks at the rate of dollar_figure each it would have paid dollar_figure to co-1 in 20xx instead co-12 benefited from the use of the fund’s exempt status in its ability to acquire the reports at a lower rate to the tune of dollar_figure see below total of background checks paid for dollar_figure in 20xx eee cost of background checks for for-profit entities ie co-12 interim cost of background checks to for-profit entities plus background checks paid for dollar_figure each total cost of background checks for-profit entities less amount reimbursed to the eo ccc eterentere eens net benefit to past current presidents the february 20xx response in the original application stated that second and more importantly the charitable purpose of the fund will be to make the fund will not purchase or sell grants to charities that benefit children in state criminal history reports instead as one means among others of raising funds from which to make grants to children’s charities the fund will perform a service for for- profit enterprises that do sell criminal history reports the fund will charge a fee for performing that service the service involves obtaining criminal history records over the internet such work will be performed solely emphasis added by volunteers and at no time will such volunteer or any director or officer of the fund receive any compensation direct or indirect as a result of the performance of such service the fact is that both bm-2 and ra-2 have directly and indirectly been compensated for work performed bm-2 has been compensated directly and indirectly through profits or losses that were generated from classifying reimbursement of the criminal reports as cost_of_goods_sold on his 1120-s corporation return any gain_or_loss would have rolled over to his form_1040 return form 886-a crev department of the treasury - internal_revenue_service page -24- form_886 a name of taxpayer explanation of items schedule no or exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx ra-2 received form_w-2 wages from co-2 as a direct result of the purchasing and selling activity in earlier years and later direct disbursements from one or more of the fund’s account to his for-profit business in 20xx insubstantial or negligible charitable activities the fund did issue grants to other tax-exempt organizations in 20xx and 20xx however those distributions maxed at of the fund’s total operating_expenses the lion’s share of expenses was for criminal reports however in 20xx there were zero grants issued to any tax-exempt_organization the dollar_figure cashiers check that was written from co-12’s account on 20xx to co-13 was not a direct or indirect c charitable_contribution of the fund co-13 never reported receipt of the contribution by reflecting it on the filed form_990-pf for the year ending 20xx exhibit q amounts were disbursed either for the history reports or for unsubstantiated purposes to ra-2 no true governing body the bylaws of the organization were created solely for the purpose of complying with the organizational_test for tax-exempt organizations the conditions of the bylaws were never implemented and most likely never intended to be there were never any meetings no officer was ever elected and operations were controlled by one person - the president - whether it was the former or the latter the fund was operated as if it was the private business of the original insider bm-2 and once he grew weary of the work he later sold it to ra-2 these individuals had only one goal in mind and that was to enrich themselves at the expense and abuse of a tax-exempt_organization no charitable educational or other exempt_purpose supported the lack of an independent governing body the disproportionate benefits to key insiders coupled with the insubstantial or negligible charitable activities are not the basis under which tax-exempt organizations retain exemption conclusion form 886-a rev department of the treasury - internal_revenue_service page -25- form_886 a name of taxpayer explanation of items schedule no ot exhibit letter year period ended department of the treasury - internal_revenue_service org 20xx 20xx 20xx based upon cited court cases the regulations and code we hold that the org is not operated exclusively for any charitable educational or scientific purpose additionally excessive private benefit exists with respect to the creators officers and other primary insiders thereby defeating the retention of exemption therefore we have concluded that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code revocation of your exempt status will be effective as of january 20xx in accordance with this determination you are required to file federal_income_tax returns on form_1120 contributions to your organization are no longer deductible by donors under sec_170 of the code in accordance with the provisions of sec_6104 of the code a copy of this letter will be sent to the appropriate state officials on december 20xx the d c circuit ruled that the service will disclose our denials and revocations under sec_6110 effective august 20xx tax analysts v irs f d c cir 20xx department of the treasury - internal_revenue_service form 886-a rev page -26-
